Exhibit 99.1 NewsRelease TC PipeLines, LPReports Strong 2007Results CALGARY, Alberta – February 22, 2008 – (Nasdaq: TCLP) – TC PipeLines, LP (the Partnership) today reported fourth quarter 2007 net income of $26.7 million or $0.70 per common unit (all amounts in U.S. dollars), an increase of $15.4 million or 136 per cent compared to $11.3 million or $0.60 per common unit for the same period last year. For the year ended December 31, 2007, the Partnership reported net income of $89.0 million or $2.51 per common unit, an increase of $44.3 million or 99 per cent compared to $44.7 million or $2.39 per common unit for 2006. The increase in net income is primarily due to the positive impact of the Partnership’s acquisitions. In fourth quarter 2007, the Partnership received total cash distributions of $44.1 million, $20.3 million from Great Lakes Gas Transmission Limited Partnership (Great Lakes) and $23.8 million from Northern Border Pipeline Company (Northern Border). The total cash distributions received represent an $18.3 million increase compared to the same quarter last year. For the year ended December 31, 2007, the Partnership received total cash distributions of $147.6 million, $61.3 million from Great Lakes and $86.3 million from Northern Border. The total cash distributions received in 2007 represent a $59.5 million increase compared to $88.1 million in the prior year. Cash distributions paid by the Partnership were $25.4 million or $0.66 per common unit in fourth quarter 2007, an increase of $14.1 million compared to $11.3 million or $0.60 per common unit for the same period last year. Cash distributions paid by the Partnership in 2007 were $86.7 million or $2.565 per common unit, an increase of $43.2 million compared to $43.5 million or $2.325 per common unit in 2006. “We achieved a significant increase in both net income and cash flow in 2007 primarily as a result of our accretive acquisitions of interests in Great Lakes and Tuscarora,” said Russ Girling, chairman and chief executive officer of TC PipeLines GP, Inc. “This strong performance contributed to four consecutive quarterly increases underpinning a 12 per cent increase in our cash distributions to our unitholders year over year.” - 1 - Financial Highlights Three months ended December 31 Twelve months ended December 31 (unaudited) (millions of dollars except per common unit amounts) 2007 2006 2007 2006 Net income 26.7 11.3 89.0 44.7 Per common unit (1) $ 0.70 $ 0.60 $ 2.51 $ 2.39 Partnership cash flows(2) 41.3 19.2 134.7 69.9 Cash distributions paid 25.4 11.3 86.7 43.5 Cash distributions declared per common unit(3) $ 0.665 $ 0.60 $ 2.63 $ 2.35 Weighted average common units oustanding (millions) 34.9 17.5 32.3 17.5 Common units outstanding (millions) 34.9 17.5 34.9 17.5 (1) Net income per common unit is computed by dividing net income, after deduction of the general partner's allocation, by the weighted average number of common units outstanding. The general partner's allocation is computed based upon the general partner's two per cent interest plus an amount equal to incentive distributions. (2) Partnership cash flows is a non-GAAP financial measure.Refer to the section entitled "Partnership Cash Flows" for further detail. (3) The Partnership's 2007 fourth quarter cash distribution was paid on February 14, 2008 to unitholders of record as of January 31, 2008. Recent Developments On December 31, 2007, the Partnership acquired the remaining two per cent general partner interest in Tuscarora Gas Transmission Company (Tuscarora), increasing its ownership interest to 100 per cent. One per cent was purchased from a wholly-owned subsidiary of TransCanada Corporation, while the other one per cent was purchased from Sierra Pacific Resources for a combined purchase price of $3.9 million. Net Income Fourth Quarter 2007 The Partnership reported fourth quarter 2007 net income of $26.7 million or $0.70 per common unit, an increase of $15.4 million or 136 per cent compared to $11.3 million or $0.60 per common unit for the same quarter last year. The increase in net income is primarily due to the positive impact of the Partnership’s acquisitions which included a 46.45 per cent general partner interest in Great Lakes on February 22, 2007, and a 49 per cent general partner interest in Tuscarora acquired on December 19, 2006. Partially offsetting these positive contributions to earnings were increased financial charges due to a higher outstanding debt balance. Equity income from the Partnership’s investment in Great Lakes contributed $14.7 million to net income in fourth quarter 2007. Great Lakes’ net income in fourth quarter 2007 was $31.7 million, in line with the Partnership’s expectations. Equity income from the Partnership’s investment in Northern Border contributed $16.9 million in fourth quarter 2007, an increase of $0.4 million compared to $16.5 million for the same period in 2006. The increase in equity income from Northern Border was primarily due to increased transmission revenues, partially offset by increased operating and depreciation expenses. Transmission revenues were $2.0 million higher in the current period due to an overall increase in volumes sold. This was partially offset by the reduction of long-term rates effective January 1, 2007 as a result of the 2005 rate case settlement, and an increase in volumes sold at a discount. - 2 - Operating expenses were $0.9 million higher in fourth quarter 2007 due to increased operations and maintenance expenses, partially offset by a decrease in taxes other than income. Tuscarora’s contribution to the Partnership’s net income was $3.0 million in fourth quarter of 2007 compared to $1.4 million for the same period in the prior year. The acquisition of an additional 49 per cent general partner interest in Tuscarora on December 19, 2006 was the primary contributor of the incremental $1.6 million to the Partnership’s net income. The Partnership’s operating expenses of $1.9 million for fourth quarter 2007 increased $1.0 million compared to $0.9 million for the same period in the prior year. The Partnership’s operating expenses for the fourth quarters of 2007 and 2006 include $1.2 million and $0.1 million, respectively, related to the consolidation of Tuscarora’s operations. Excluding the Tuscarora operating expenses, the Partnership’s general and administrative expenses of $0.7 million in fourth quarter 2007 were consistent with the $0.8 million of expenses incurred in fourth quarter 2006. Financial charges, net and other were $8.3 million in fourth quarter 2007, an increase of $2.3 million compared to $6.0 million for the same period last year. The Partnership’s financial charges, net and other, for the fourth quarters of 2007 and 2006 included $1.0 million and $0.2 million of Tuscarora’s financial charges, respectively, as a result of the Partnership’s consolidation of Tuscarora operations. Excluding the Tuscarora financial charges, the Partnership’s financial charges were $7.3 million in fourth quarter 2007 compared to $5.8 million for the same period in the prior year. The increase in Partnership financial charges is due primarily to higher average debt outstanding as a result of additional financing in 2006 and 2007 for acquisitions, partially offset by a $0.5 million gain related to hedging activity. Year Ended December 31, 2007 The Partnership reported net income of $89.0 million or $2.51 per common unit for the year ended December 31, 2007, an increase of $44.3 million or 99 per cent compared to $44.7 million or $2.39 per common unit for 2006. The increase in net income is primarily due to the positive impact of the Partnership’s acquisitions. Equity income from the Partnership’s investment in Great Lakes contributed $49.0 million to net income in 2007. Great Lakes’ net income for the period from acquisition to December 31, 2007 was $105.5 million, in line with the Partnership’s expectations.Great Lakes’ revenues are primarily derived from its interstate natural gas transmission service.In 2007, approximately 90 per cent of Great Lakes’ transportation revenues was derived from long-term firm service. Equity income from the Partnership’s investment in Northern Border contributed $61.2 million for the year ended December 31, 2007, an increase of $4.6 million compared to $56.6 million in the prior year. The additional 20 per cent general partner interest in Northern Border acquired on April 6, 2006 increased the equity income from Northern Border by $7.1 million in 2007 compared to 2006. Partially offsetting this increase is the impact of a $5.8 million decrease in Northern Border’s net income. Transmission revenues were $1.5 million lower in 2007 compared to 2006 due to the reduction of long-term rates effective January 1, 2007 and an increase in volumes sold at a discount partially offset by an overall increase in volumes sold. Northern Border’s operating expenses increased $2.5 million over the prior year primarily due to a one-time transition cost of $2.3 million for shared capital assets previously used to support Northern
